The opinion of the Court was delivered by
Pettit, President.
The obvious principles of justice and policy require, that where the heirs interpose, their right to defend should be liberally encouraged. This was expressly laid down in Fritz v. Evans, 13 Serg. & Rawle 1, where the heirs had an interest in respect of the land. The reason of the rule is precisely the same where they have an interest in personal property constituting the fund. The heirs here avow a disposition to try the case fairly upon its original merits. While then the administratrix should not be allowed to do any act to the prejudice of the heirs, she should be left at liberty to exercise her discretion as to the question, whether the statute of limitation should or should not be pleaded. The rule therefore is made absolute, upon condition that the heirs shall not plead the statute of limitation, but shall try the cause, in all respects, upon its merits.
Rule absolute.